 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   ALFREDO OREJEL YEPEZ, JR.
 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           2:19-CR-00144-TLN
11                                Plaintiff,             STIPULATION AND ORDER TO
                                                         EXCLUDE TIME AND CONTINUE
12   v.                                                  STATUS CONFERENCE
13   ALFREDO OREJEL YEPEZ, JR.,                          Date: February 20, 2020
                                                         Time: 9:30 a.m.
14                                Defendant.             Court: Hon. Troy L. Nunley
15

16                                             STIPULATION
17          The parties hereto, by and through their counsel of record, hereby stipulate as follows:
18
            1.      By previous order, the court set this matter for a status conference on February 20,
19
                    2020.
20
            2.      By this stipulation, defendant now moves to vacate this date and reset the status
21

22 conference for April 23, 2020, at 9:30 a.m.

23          3.      The parties further stipulate to exclude time between February 20, 2020 and April 23,

24 2020 under Local Code T4. Plaintiff does not oppose this request.

25          3.      The parties agree and stipulate, and request that the Court find the following:
26
            a.      The government has represented that the discovery associated with this case
27
     includes multiple reports, audio recordings, and photographs. All of this discovery has been
28
     USA v. Yepez
     2:19-CR-00144 TLN
     either produced directly to counsel and/or made available for inspection and copying.
 1
            b.      Counsel for defendant visited DEA to review the physical evidence on November
 2

 3 12, 2019. Counsel for defendant desires additional time to review the electronic discovery,

 4 conduct independent investigation and legal research, and otherwise prepare for trial.

 5          c.      Counsel for defendant believe that failure to grant this request would deny them the
 6
     reasonable time necessary for effective preparation, taking into account the exercise of due
 7
     diligence.
 8
            d.      The government does not object to the continuance.
 9

10          e.      Based on the above-stated findings, the ends of justice served by continuing the case

11 as requested outweigh the interests of the public and the defendant in a speedy trial as prescribed by

12 the Speedy Trial Act.

13          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
14
     seq., within which trial must commence, the time period from the date of this stipulation February
15
     20, 2020 to April 23, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A)
16
     and B(ii) and (iv), corresponding to Local Code T4, because it results from a continuance granted
17

18 by the Court at defendant’s request on the basis of the Court's finding that the ends of justice served

19 by taking such action outweigh the best interests of the public and the defendants in a speedy trial.

20          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of
21
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
22
     a trial must commence.
23
     ///
24
     ///
25

26 ///

27 ///

28
     USA v. Yepez
     2:19-CR-00144 TLN
           IT IS SO STIPULATED.
 1

 2

 3 DATED:        February 14, 2020       MCGREGOR W. SCOTT
                                         United States Attorney
 4

 5                                       /s/ Cameron L. Desmond___________________
                                         CAMRERON L. DESMOND
 6                                       Assistant United States Attorney

 7
     DATED:      February 14, 2020       /s/ Chris Cosca _______________________
 8                                       CHRIS COSCA
                                         Counsel for Defendant
 9                                       Alfredo Orejel Yepez, Jr.

10

11

12

13

14
                                          ORDER
15

16 IT IS SO FOUND AND ORDERED this 18th day of February, 2020.

17

18

19

20

21                                                    Troy L. Nunley
                                                      United States District Judge
22

23

24

25

26

27

28
     USA v. Yepez
     2:19-CR-00144 TLN
